DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-12-31 has been entered.

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-12-31. Claims 1-21, 23, 25-30 are pending, following Applicant's addition of new claims 25-30 and cancellation of claims 22, 24.  Claims 1, 11 is/are independent.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claim 2, 4, 6-7, 12, 14, 16-17, 27, 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
With respect to claim(s) 1 (see page(s) 15 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20190042779 to Agerstam et al. (hereinafter "Agerstam '779")) does not disclose the amended limitations.  This argument is moot in view of new grounds of rejection below.
With respect to claim(s) 8 and 18 (see page(s) 13-14 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, Agerstam '779) does not disclose the "port" limitations.  This argument is moot in view of new grounds of rejection below.
With respect to claim(s) 7 (see page(s) 15 of Applicant’s Remarks), Applicant repeats its argument that Official Notice was improper.  This argument remains unpersuasive for the reasons detailed in the Office Action of 2022-07-08 at page 2 et seq.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1 and 8 and have been considered as detailed above.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Agerstam '779 in view of Soffer '237
Agerstam '779 in view of Soffer '237 in view of Angus '829 
Agerstam '779 in view of Soffer '237 in view of Khatri '607
1
[Wingdings font/0xFC]


2



3

[Wingdings font/0xFC]

4



5
[Wingdings font/0xFC]


6



7



8
[Wingdings font/0xFC]


9
[Wingdings font/0xFC]


10
[Wingdings font/0xFC]


11
[Wingdings font/0xFC]


12



13

[Wingdings font/0xFC]

14



15
[Wingdings font/0xFC]


16



17



18
[Wingdings font/0xFC]


19
[Wingdings font/0xFC]


20
[Wingdings font/0xFC]


21
[Wingdings font/0xFC]


23
[Wingdings font/0xFC]


25
[Wingdings font/0xFC]


26


[Wingdings font/0xFC]
27



28
[Wingdings font/0xFC]


29


[Wingdings font/0xFC]
30





Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 8-11, 15, 18-21, 23, 25, 28 is/are rejected under 35 U.S.C. § 103    as being unpatentable over U.S. Publication 20190042779 to Agerstam et al. (hereinafter "Agerstam '779") in view of U.S. Publication 20150365237 to Soffer (hereinafter "Soffer '237").   Agerstam '779 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Soffer '237 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Agerstam '779 discloses a system (processor(s), memory, computer readable media, storage, executable instructions [Agerstam '779 ¶ 0063-0064, Fig. 8]; communication with host 114 determines access [Agerstam '779 ¶ 0032, 0040] to operating system and applications of host 114 [Agerstam '779 ¶ 0020] running on processor, memory, mass storage, etc. [Agerstam '779 ¶ 0063-0064, Fig. 8])
Agerstam '779 does not disclose a gateway that separates peripheral devices from hardware host resources of an information handling system, the gateway being coupled between the peripheral devices and the hardware host resources of the information handling system to control access of the hardware host resources of an information handling system across the gateway by any of the peripheral devices
However, Agerstam '779 discloses a gateway that separates peripheral devices from hardware host resources of an information handling system, the gateway being coupled to the bus between the peripheral devices and the hardware host resources of the information handling system to control access of the hardware host resources of an information handling system subject to the gateway by any of the peripheral devices (rendezvous server 128 verifies peripheral 136 before allowing peripheral 136 to use bus 124 to communicate with host 114 [Agerstam '779 ¶ 0023]; if peripheral device 136 is denied access, I/0 controller 130 prevents use of bus 124 by refusing to transmit UUID of host 114 to peripheral device 136 [Agerstam '779 ¶ 0032]; denies data transfer from peripheral device if verification fails [Agerstam '779 ¶ 0040])
Agerstam '779 discloses at least one programmable integrated circuit that is programmed to detect a new or existing connection of an unverified peripheral device to the gateway during run-time of the system (rendezvous server 128 and I/0 controller 130 detect UUID of peripheral device 136 on bus 124, e.g. operating "according to various device interconnection protocols such as, for example, IEEE 1667, TCG OPAL, etc." [Agerstam '779 ¶ 0020, 0031]; determines "trustworthiness of peripherals detected after system boot" [Agerstam '779 ¶ 0038])
Agerstam '779 discloses  perform a trust verification process with the unverified peripheral device (verifies new peripheral device [Agerstam '779 ¶ 0031-0032, Fig. 2])
Agerstam '779 does not disclose control the gateway to enable access of the host resources across the gateway by the unverified peripheral device when the unverified peripheral device becomes verified, and control the gateway to prevent access to the host hardware resources across the gateway by the unverified the unverified peripheral device when the unverified peripheral device fails the trust verification process
However, Agerstam '779 discloses control the gateway to enable access of the host resources subject to the gateway by the unverified peripheral device when the unverified peripheral device becomes verified, and control the gateway to prevent access to the host hardware resources subject to the gateway by the unverified the unverified peripheral device when the unverified peripheral device fails the trust verification process (verifies new peripheral device [Agerstam '779 ¶ 0031-0032, Fig. 2]; if peripheral device 136 is denied access, I/0 controller 130 prevents use of bus 124 by refusing to transmit UUID of host 114 to peripheral device 136 [Agerstam '779 ¶ 0032, 0040]; if peripheral device 136 is verified, I/0 controller 130 allow use of bus 124 by transmitting UUID of host 114 to peripheral device 136 [Agerstam '779 ¶ 0032, 0040] for communication with access operating system and applications of host 114 [Agerstam '779 ¶ 0020] running on processor, memory, mass storage, etc. [Agerstam '779 ¶ 0063-0064, Fig. 8])
Further:
Soffer '237 discloses a gateway that separates peripheral devices from hardware host resources of an information handling system, the gateway being coupled between the peripheral devices and the hardware host resources of the information handling system to control access of the hardware host resources of an information handling system across the gateway by any of the peripheral devices (secure USB gateway is physically coupled between peripheral device and host so that in the event that access is permitted data flows across secure gateway [Soffer '237 ¶ 0164, 0182-0186]; USB ports [Soffer '237 ¶ 0161-0164])
Soffer '237 discloses control the gateway to enable access of the host resources across the gateway by the unverified peripheral device when the unverified peripheral device becomes verified, and control the gateway to prevent access to the host hardware resources across the gateway by the unverified the unverified peripheral device when the unverified peripheral device fails the trust verification process (secure USB gateway is physically coupled between peripheral device and host so that in the event that access is permitted data flows across secure gateway [Soffer '237 ¶ 0164, 0182-0186]; USB ports [Soffer '237 ¶ 0161-0164])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the host and peripheral structure of Agerstam '779 to secure the downstream secure peripheral gateway of Soffer '237 to arrive at an apparatus, method, and product including:
a gateway that separates peripheral devices from hardware host resources of an information handling system, the gateway being coupled between the peripheral devices and the hardware host resources of the information handling system to control access of the hardware host resources of an information handling system across the gateway by any of the peripheral devices
control the gateway to enable access of the host resources across the gateway by the unverified peripheral device when the unverified peripheral device becomes verified, and control the gateway to prevent access to the host hardware resources across the gateway by the unverified the unverified peripheral device when the unverified peripheral device fails the trust verification process
These sources are appropriate to apply as they are from the same field of endeavor, namely, device authentication.  A person having ordinary skill in the art would have been motivated to combine them at least because doing so would enhance the security of the combined system by applying the authentication protocol to all downstream peripherals.  A person having ordinary skill in the art would have been further motivated to combine them at least because Soffer '237 teaches [Soffer '237 ¶ 0161, 0164, 0182-0186] modifying a peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4] such as that of Agerstam '779 to arrive at the claimed invention; because doing so constitutes use of a known technique (secure downstream gateways [Soffer '237 ¶ 0161, 0164, 0182-0186]) to improve similar devices and/or methods (peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4]) in the same way; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4] controls access by peripherals attached to secure downstream gateways [Soffer '237 ¶ 0161, 0164, 0182-0186]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 5 (dependent on claim 1):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the programmable integrated circuit is programmed to perform a predetermined verification failure procedure when the unverified peripheral device fails the trust verification process (denies 220 device onboarding process [Agerstam '779 ¶ 0031, Fig. 2]; denies/prevents 320 data transfer between the computing device 114 and the peripheral device 136 when a validation procedure fails [Agerstam '779 ¶ 0041, Fig. 3 at 320])
Per claim 8 (dependent on claim 1):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the gateway comprises at least one controllable hardware input/output port for enabling or disabling access (rendezvous server 128 and I/0 controller 130 control access [Agerstam '779 ¶ 0020, 0031, 0040] to bus 124, which is, e.g. a wired USB bus [Agerstam '779 ¶ 0002, 0063] to a peripheral 136 is removed and inserted [Agerstam '779 ¶ 0025])
Further:
Soffer '237 discloses the gateway comprises at least one controllable hardware input/output port for enabling or disabling access (secure USB gateway is physically coupled between peripheral device and host so that in the event that access is permitted data flows across secure gateway [Soffer '237 ¶ 0164, 0182-0186]; USB ports [Soffer '237 ¶ 0161-0164])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the host and peripheral structure of Agerstam '779 to secure the downstream secure peripheral gateway of Soffer '237 to arrive at an apparatus, method, and product including:
the gateway comprises at least one controllable hardware input/output port for enabling or disabling access
Per claim 9 (dependent on claim 1):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the unverified peripheral device is coupled to the gateway after secure boot of the information handling system (rendezvous server 128 and I/0 controller 130 detect UUID of peripheral device 136 on bus 124, e.g. operating "according to various device interconnection protocols such as, for example, IEEE 1667, TCG OPAL, etc." [Agerstam '779 ¶ 0020, 0031]; determines "trustworthiness of peripherals detected after system boot" [Agerstam '779 ¶ 0038, 0037])
Per claim 10 (dependent on claim 1):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the unverified peripheral device is initially verified upon boot-up of the information handling system, and where the at least one programmable integrated circuit changes status of the unverified peripheral device to unverified after secure boot in response to a change of state of the unverified peripheral device (performs initial boot block measurement of the computing device, including an extension provided by the unverified peripheral device [Agerstam '779 ¶ 0037-0038]; computing device may initially verify a peripheral device during boot-up of the information handling system [Agerstam '779 ¶ 0037-0038; performs remote attestation in the aim of monitoring compliance to system policies, such as a previously verified peripheral device being tampered with [Agerstam '779 ¶ 0038])
Per claim 11 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 11):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 11):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 11):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 9 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 11):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 10 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 21 (dependent on claim 1):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 discloses the hardware host resources comprise at least one of a graphics processor unit (GPU), a display, a system storage, an input/output (1/0) device, at least a portion of a system memory, or an embedded controller (EC) (communication via bus 124 with host 114 determines access [Agerstam '779 ¶ 0032, 0040] to operating system and applications of host 114 [Agerstam '779 ¶ 0020] running on processor, memory, mass storage and accessing display, GPU, etc. [Agerstam '779 ¶ 0063-0064, Fig. 8])
Per claim 23 (dependent on claim 11):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 21 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 25 (dependent on claim 1):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 does not disclose the gateway comprises a plurality of gates coupled between the peripheral devices and the hardware host resources of the information handling system, each of the gates being controllable to block or allow access for a given peripheral device across the gateway to the hardware host resources
However, Agerstam '779 discloses the gateway controls a bus coupled between the peripheral devices and the hardware host resources of the information handling system, the bus being controllable to block or allow access for a given peripheral device across the gateway to the hardware host resources (rendezvous server 128 verifies peripheral 136 before allowing peripheral 136 to use bus 124 to communicate with host 114 [Agerstam '779 ¶ 0023]; if peripheral device 136 is denied access, I/0 controller 130 prevents use of bus 124 by refusing to transmit UUID of host 114 to peripheral device 136 [Agerstam '779 ¶ 0032]; denies data transfer from peripheral device if verification fails [Agerstam '779 ¶ 0040])
Further:
Soffer '237 discloses the gateway comprises a plurality of gates coupled between the peripheral devices and the hardware host resources of the information handling system, each of the gates being controllable to block or allow access for a given peripheral device across the gateway to the hardware host resources (secure USB gateway is physically coupled between peripheral device and host so that in the event that access is permitted data flows across secure gateway [Soffer '237 ¶ 0164, 0182-0186]; USB ports [Soffer '237 ¶ 0161-0164])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the host and peripheral structure of Agerstam '779 to secure the downstream secure peripheral gateway of Soffer '237 to arrive at an apparatus, method, and product including:
the gateway comprises a plurality of gates coupled between the peripheral devices and the hardware host resources of the information handling system, each of the gates being controllable to block or allow access for a given peripheral device across the gateway to the hardware host resources
Per claim 28 (dependent on claim 11):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 25 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Agerstam '779 in view of Soffer '237 in view of U.S. Publication 20160294829 to Angus (hereinafter "Angus '829").   Angus '829 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 3 (dependent on claim 1):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Agerstam '779 does not disclose the programmable integrated circuit is programmed to request a device certificate from the unverified peripheral device, then attempt to validate the device certificate then received from the unverified peripheral device by comparing the received device certificate with a corresponding reference certificate that is provisioned by an original equipment manufacturer (OEM) of the system only for peripheral devices pre-authorized by the OEM, and then deny access of the host hardware resources by the unverified peripheral device only if the received device certificate is determined to be invalid
However, Agerstam '779 discloses the programmable integrated circuit is programmed to request a device certificate from the unverified peripheral device, then attempt to validate the device certificate then received from the unverified peripheral device by comparing the received device certificate with a corresponding reference certificate that is provisioned, and then deny access of the host hardware resources by the unverified peripheral device only if the received device certificate is determined to be invalid (peripheral UUID 138 [Agerstam '779 ¶ 0019, Fig. 1] is provided by the manufacturer to both the peripheral device as well as a manifest accessible by the gateway; peripheral UUID is also part of a certificate signing request that is sent to the peripheral device [Agerstam '779 ¶ 0028]; peripheral UUID is validated by comparison between the one received from the peripheral device as well as the one present within the manifest associated with the peripheral device [Agerstam '779 ¶ 0031, Fig. 2]; device digest can be seen as a peripheral firmware measurement 305 [Agerstam '779 ¶ 0041, Fig. 3]; received firmware measurement is then validated and a data transfer protocol is enacted between the computational device and peripheral device based on the validation of the measurement [Agerstam '779 Fig. 3 elements 315, 320, and 330; ¶ 0041])
Further:
Angus '829 discloses the programmable integrated circuit is programmed to request a device certificate from the unverified peripheral device, then attempt to validate the device certificate then received from the unverified peripheral device by comparing the received device certificate with a corresponding reference certificate that is provisioned by an original equipment manufacturer (OEM) of the system only for peripheral devices pre-authorized by the OEM, and then deny access of the host hardware resources by the unverified peripheral device only if the received device certificate is determined to be invalid (manufacturer pre-stores certificates so that devices can only authenticate with devices from selected manufacturers [Angus '829 ¶ 0046, 0062, 0095])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the host and peripheral structure of Agerstam '779 to use the manufacturer certificates of Angus '829 to arrive at an apparatus, method, and product including:
the programmable integrated circuit is programmed to request a device certificate from the unverified peripheral device, then attempt to validate the device certificate then received from the unverified peripheral device by comparing the received device certificate with a corresponding reference certificate that is provisioned by an original equipment manufacturer (OEM) of the system only for peripheral devices pre-authorized by the OEM, and then deny access of the host hardware resources by the unverified peripheral device only if the received device certificate is determined to be invalid
These sources are appropriate to apply as they are from the same field of endeavor, namely, device authentication.  A person having ordinary skill in the art would have been motivated to combine them at least because doing so would limit the scope of devices that could be authenticated to only devices from approved manufacturers.  A person having ordinary skill in the art would have been further motivated to combine them at least because Angus '829 teaches [Angus '829 ¶ 0046, 0062, 0095] modifying a peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4] such as that of Agerstam '779 to arrive at the claimed invention; because doing so constitutes use of a known technique (manufacturer certificates [Angus '829 ¶ 0046, 0062, 0095]) to improve similar devices and/or methods (peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4]) in the same way; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4] controls access by peripherals using manufacturer certificates [Angus '829 ¶ 0046, 0062, 0095]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 13 (dependent on claim 11):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 26, 29 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Agerstam '779 in view of Soffer '237 in view of U.S. Publication 20180349607 to Khatri et al. (hereinafter "Khatri '607").   Khatri '607 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 26 (dependent on claim 5):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference
Agerstam '779 does not disclose the predetermined verification failure procedure comprises sending a message to an IT administrator and recovering known valid firmware
Further:
Khatri '607 discloses the predetermined verification failure procedure comprises sending a message to an IT administrator and recovering known valid firmware (on authentication failure, notify administrator and revert to previous known good version [Khatri '607 ¶ 0058, 0062])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified the host and peripheral structure of Agerstam '779 to secure the authentication failure response of Khatri '607 to arrive at an apparatus, method, and product including:
the predetermined verification failure procedure comprises sending a message to an IT administrator and recovering known valid firmware
These sources are appropriate to apply as they are from the same field of endeavor, namely, device authentication.  A person having ordinary skill in the art would have been motivated to combine them at least because doing so would enhance the security of the combined system by notifying the administrator and improve uptime by reverting to a known good state until problems could be addressed.  A person having ordinary skill in the art would have been further motivated to combine them at least because Khatri '607 teaches [Khatri '607 ¶ 0058, 0062] modifying a peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4] such as that of Agerstam '779 to arrive at the claimed invention; because doing so constitutes use of a known technique (authentication failure response [Khatri '607 ¶ 0058, 0062]) to improve similar devices and/or methods (peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4]) in the same way; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (peripheral verification scheme [Agerstam '779 ¶ 0046, Fig. 4] remediates failed authentication by peripherals with authentication failure response [Khatri '607 ¶ 0058, 0062]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 29 (dependent on claim 15):
Agerstam '779 in view of Soffer '237 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 26 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494